NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett A. Hamilton (Reg. No. 66,575) on 09/17/2021.
The application has been amended as follows: 
In the claims:
Claim 1, line 4, delete “the plasticizer” and replace it with -- the first plasticizer --.
Claim 1, line 7, delete “the plasticizer” and replace it with -- the first plasticizer --.
Claim 1, line 8, delete “the plasticizer” and replace it with -- the first plasticizer --.

Claim 4, line 1, delete “the plasticizer” and replace it with -- the first plasticizer --.
Claim 5, line 1, delete “the plasticizer” and replace it with -- the first plasticizer --.
Claim 7, line 1, delete “the plasticizer” and replace it with -- the first plasticizer --.
Claim 8, line 1, delete “the plasticizer” and replace it with -- the first plasticizer --.
Claim 16, line 9, delete “4-ethylbenzaldhyde” and replace it with -- 4-ethylbenzaldehyde --.
Reasons for Allowance
Claims 1-2, 4-5, 7-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest an abrasive article comprising: an organic bond material; abrasive particles contained within the organic bond material; and a first plasticizer contained within the organic bond material, wherein the first plasticizer comprises at least one of an aromatic phenyl group, a heteroaromatic furyl group, or a saturated aliphatic hydrocarbon, and wherein the first plasticizer comprises at least one polar group, and wherein the first plasticizer is a compound selected from the group consisting of methyl benzoate, ethyl benzoate, propyl benzoate, methyl anthranilate, 2’- aminoacetophenone, o-amylcinnamaldehyde, m-anisaldehyde, p- anisaldehyde, cuminaldehyde, dimethyl anthranilate, ethyl 2-aminobenzoate, 4-ethylbenzaldehyde, o-tolualdehyde, salicylaldehyde, p- tolualdehyde, and combinations thereof, and wherein the abrasive article further comprises a ratio AACPL/AACOBM of at least about 0.01 and not greater than about 0.25, where AACPL is a content of plasticizer in weight percent OBM is a content of organic bond material in weight percent for a total weight of the abrasive article.
Moreover, the prior art do not disclose or suggest an abrasive article comprising: an organic bond material; abrasive particles contained within the organic bond material; and a first plasticizer contained within the organic bond material, wherein the abrasive article has a crosslinking density factor of at least about 10, wherein the first plasticizer is a compound selected from the group consisting of methyl benzoate, ethyl benzoate, propyl benzoate, methyl anthranilate, 2’- aminoacetophenone, o-amylcinnamaldehyde, m-anisaldehyde, p-anisaldehyde, cuminaldehyde, dimethyl] anthranilate, ethyl 2- aminobenzoate, 4-ethylbenzaldehyde, o-tolualdehyde, salicylaldehyde, p- tolualdehyde, and combinations thereof, and wherein the abrasive article further comprises a ratio AACPL/AACOBM of at least about 0.01 and not greater than about 0.25, where AACPL is a content of plasticizer in weight percent for a total weight of the abrasive article and AACOBM is a content of organic bond material in weight percent for a total weight of the abrasive article.
 Additionally, the prior art do not disclose or suggest an abrasive article comprising: an organic bond material; abrasive particles contained within the organic bond material; a first plasticizer contained within the organic bond material; and a second plasticizer contained within the organic bond material, wherein the second plasticizer is different than the first plasticizer, wherein the first plasticizer is a compound selected from the group consisting of methyl benzoate, ethyl benzoate, propyl benzoate, methyl anthranilate, 3- rots fashieat-2’-aminoacetophenone, o-amylcinnamaldehyde, m-anisaldehyde, p- anisaldehyde, cuminaldehyde, dimethyl] anthranilate, ethyl 2-PL/AACOBM of at least about 0.01 and not greater than about 0.25, where AACPL is a content of plasticizer in weight percent for a total weight of the abrasive article and AACOBM is a content of organic bond material in weight percent for a total weight of the abrasive article.
Applicant’s amendment to independent claims, by limiting the ratio of AACPL/AACOBM to at least 0.01 and not greater than 0.25, has overcome the previous rejection. Further search did not result in any reference anticipating or rendering, at least, the independent claims obvious. 
Although the use of plasticizer in abrasive tools has been known, as that shown and taught by U.S. Patent Application Publication No. 2016/0184976 to Pacella (see abstract and [0046]), the reference does not specify the chemical structure of said plasticizer. U.S. Patent No. 8,523,967 to Arnaud does no longer read on the claimed ratio.
U.S. Patent Application Publication No. 2013/0157544 to McArdle, drawn to abrasive wheel comprising abrasive particles and polyurethane binder (i.e. organic bond material), discloses the use of 4,4’-methylenebis(dimethyl anthranilate) as the curative 0.8 to 1.35. Thus, it is evidenced that McArdle would read on a ratio of the first plasticizer to the organic bond material which would be more than 0.25 and thus, above the claimed range. As such, even though McArdle is close the claimed language, it does not render any of the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731